        Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 1 of 29




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID SPILLER,                                :      CIVIL ACTION
         Plaintiff,                           :
                                              :
      v.                                      :      No. 18-4188
                                              :
UNITED STATES OF AMERICA,                     :
         Defendant.                           :

                                    MEMORANDUM

I.    Introduction

      This action arises from a motor vehicle collision involving Plaintiff, David

Spiller, and the driver of a United States Postal Service vehicle, Anthony

Imeokparia, at the corner of Eden and Lansford Streets in Philadelphia,

Pennsylvania. Plaintiff and the postal carrier both claim that the other failed to

stop at his respective stop sign.

      Plaintiff filed the instant case against the postal carrier and the United States

of America (the “Government”) pursuant to the Federal Tort Claims Act, 28

U.S.C. § 2671, et. seq. claiming damages for orthopedic, cognitive, and

neurological injuries allegedly sustained in the collision. The Government disputes

these assertions and submits that Plaintiff has recovered from whatever minor

injuries he may have suffered in the collision.

      The parties stipulated to the dismissal of claims against the postal carrier,

Anthony Imeokparia, individually, as he was “in the course and scope of his
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 2 of 29




employment with the United States of America at the time of the subject accident.”

ECF No. 7.

      In December 2019, this Court conducted a four-day bench trial, during

which it heard testimony from Plaintiff and Defendant and reviewed the parties’

documentary evidence. Having conducted the bench trial, reviewed the parties’

proposed findings of fact and conclusions of law, and examined the relevant law,

this Court finds as follows:

II.   Findings of Fact

      1.     It was stipulated between the parties that a motor vehicle collision

occurred involving David Spiller (“Plaintiff”) and Anthony Imeokparia (the “postal

carrier”). ECF No. 32 at 3-4.

      2.     It was stipulated between the parties that the collision occurred on

January 23, 2017. Id.

      3.     It was stipulated between the parties that the collision occurred at the

intersection of Lansford Street and Eden Street in Philadelphia, Pennsylvania (the

“intersection”). Id.

      4.     It was stipulated between the parties that the postal carrier was

employed by United States Postal Service (“USPS”) at the time of the collision.

ECF No. 7.




                                          2
         Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 3 of 29




        5.    It was stipulated between the parties that the postal carrier was in the

course and scope of his employment with USPS at the time of the collision. ECF

No. 7

        6.    It was stipulated between the parties that the postal carrier was

operating a truck (the “postal truck”) owned and maintained by USPS at the time

of the collision.

        7.    It was stipulated between the parties that Plaintiff was covered by a

limited tort policy of automobile insurance at the time of the collision. ECF No.

25.

The Collision

        8.    Plaintiff credibly testified that he was travelling on Lansford Street

prior to the collision. Trial Tr., Day 1 at 199. When he approached the stop sign

for his line of travel, there were no vehicles in front of Plaintiff’s vehicle. Trial

Tr., Day 1 at 201.

        9.    Upon arrival at the stop sign, Plaintiff came to a complete stop and

looked both right and left for other vehicles. Trial Tr., Day 1 at 201. When he

looked left, Plaintiff noticed the postal truck proceeding down Eden Street toward

the intersection, which had not yet reached its respective stop sign. Trial Tr., Day

1 at 201-202. Indeed, Plaintiff testified that the postal truck was about 25 yards

from the intersection. Trial Tr., Day 1 at 202.



                                           3
        Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 4 of 29




      10.    Plaintiff, believing that he had the right of way, then proceeded into

the intersection. Trial Tr., Day 1 at 202 (“As I looked to the left, I noticed the

postal truck proceeding down Eden. I looked back to the right, no cars coming.

Looked back to the left, the Postal Service hadn’t reached the stop sign yet. I felt it

was my turn to go, and I proceeded through the stop sign.”).

      11.    Plaintiff testified that when he was about three quarters of the way

through the intersection, the front of the postal carrier struck the driver’s side rear

quarter panel of Plaintiff’s vehicle, causing Plaintiff’s vehicle to spin. Trial Tr.,

Day 1 at 202-203 (“I proceeded into the intersection, and I heard a thump. And

before I knew it, I was spinning around, and I wound up facing the opposite way.

And I didn’t know what happened.”).

      12.    Plaintiff credibly testified that at the time he entered the intersection,

he was not having any difficulty operating his vehicle in any way. Trial Tr., Day 1

at 202. He further testified that he was not feeling in any way that would inhibit

his ability to operate a motor vehicle. Trial Tr., Day 1 at 202-203.

      13.    The postal carrier, Anthony Imeokparia, testified that when he

reached the intersection of Eden and Lansford Streets, he stopped at the four-way

stop sign and then proceeded into the intersection. Trial Tr., Day 1 at 56 & 81-82.




                                           4
        Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 5 of 29




      14.    Imeokparia testified that when he was halfway through the

intersection, driving at an approximate speed of five miles per hour, Plaintiff

entered the intersection without stopping. Trial Tr., Day 1 at 56 & 81-82.

      15.    Imeokparia testified that in an effort to avoid colliding with Plaintiff’s

vehicle, he turned left onto Lansford Street. Trial Tr., Day 1 at 56 & 81-82.

However, Plaintiff “slowed down and turned right into [his] line of escape” and

thus, the postal truck’s “bumper pushed [Plaintiff] and had the impact.” Id.

      16.    Imeokparia testified that at the time of the collision, he had been on

duty for twelve hours. Trial Tr., Day 1 at 70-71.

      17.    Imeokparia testified that he had completed delivering the mail and

was driving back to the Torresdale Station when the collision occurred. Trial Tr.,

Day 1 at 75. However, Plaintiff’s son, David Spiller, Jr., testified that while at the

scene of the collision, he observed the postal carrier “[g]oing from house to house,

delivering mail.” Trial Tr., Day 1 at 28-29 (“Q: So just so we can be clear, is it

your testimony that while the vehicles are still in the roadway, he’s going house to

house, still handing out mail? A: Yeah, that’s correct.”).

      18.    Plaintiff’s son testified that upon learning from his mother that

Plaintiff had been in an accident, he “immediately went over to the scene and

wanted to check on my dad.” Trial Tr., Day 1 at 23.




                                           5
        Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 6 of 29




      19.    While at the scene of the collision, Plaintiff’s son took photographs of

Plaintiff’s vehicle, which show damage to the driver’s side rear quarter panel of

Plaintiff’s vehicle. Trial Tr., Day 1 at 26-27; see also, Ex. P1 at A-D.

      20.    While at the scene of the collision, Plaintiff’s son also took

photographs of the postal truck. Trial Tr., Day 1 at 28. Those photographs show

damage to the very front of the postal truck. Ex. P2 at A-E.

      21.    The photographs of the respective vehicles are consistent with

Plaintiff’s testimony regarding the collision and inconsistent with the postal

carrier’s testimony regarding the nature of the collision.

      22.    The postal carrier’s supervisor, Sheryl Frazier, testified that she took

photographs during her investigation at the scene of the collision shortly after the

collision occurred, including photographs of the scene of the collision, Plaintiff’s

vehicle, the license plate of Plaintiff’s vehicle, the postal truck, and the license

plate of the postal truck. Trial Tr., Day 1 at 184-185.

      23.    Frazier testified that she uploaded those photographs and sent them to

the acting USPS Safety Manager on multiple occasions, in accordance with

established USPS policy and practice. Trial Tr., Day 1 at 185-186.

      24.    The photographs taken by Frazier during her investigation of the

collision were not produced to Plaintiff and were “lost” by the time she was

deposed on March 22, 2019. Trial Tr., Day 1 at 186-189.



                                            6
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 7 of 29




The Alleged Injuries

      25.    Plaintiff alleges the following injuries as a result of the accident:

headaches, neck and back injuries, and a concussion resulting in emotional and

cognitive deficits. Compl., ECF No. 1.

Preexisting Conditions

      26.    Plaintiff injured his shoulder in 2008 and has not worked since. Trial

Tr., Day 1 at 194.

      27.    At the time of the 2017 collision, Plaintiff had been consuming

prescribed Oxycontin and Oxycodone for a number of years relating to his chronic

shoulder injury, as well as Xanax for anxiety. Dep. Tr., Dr. Valentino, at 60-63.

Plaintiff admitted to taking Oxycontin and Oxycodone on the day of the collision.

Trial Tr., Day 1 at 221-223.

      28.    Before the collision, Plaintiff suffered from the following: diabetes;

chronic shoulder and neck pain; high blood pressure; high cholesterol; coronary

heart disease; and chronic, stroke-like ischemia. Trial Tr., Day 1 at 218-220, 56 &

80; Trial Tr., Day 3 at 36-37.

      29.    Plaintiff also suffered from depression, anxiety, and panic attacks; had

trouble sleeping; and experienced difficulties with everyday activities prior to the

collision. Trial Tr., Day 1 at 219-220; Ex. P27 at 23-24 & 34-36.




                                           7
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 8 of 29




Treatment

      30.       Plaintiff was taken from the scene of the collision via ambulance to

the emergency room at Aria Hospital. Ex. P12.

      31.       It was documented at Aria Hospital that Plaintiff complained of

“lower back pain and neck pain after the collision” and that he “state[d] he was

slightly confused after the collision.” Ex. P12 at 1.

      32.       Upon completion of a physical exam, medical records noted that in

regard to a neck exam, Plaintiff had “mild midline cervical spine tenderness” and

in regard to a back exam, Plaintiff had “lumbar midline spinal tenderness.” Ex.

P12 at 4-5.

      33.       It was additionally noted that “Pt work up negative for trauma. He

does admit to mild continued headache.” Ex. P12 at 6.

      34.       The emergency room report is absent of any report of nausea and/or

vomiting. Ex. P12.

      35.       During the emergency room visit, Plaintiff underwent a computerized

tomography (“CT”) scan of his brain, which showed “no acute intracranial injury.”

Ex. P12 at 7.

      36.       Plaintiff was ultimately diagnosed in the emergency room with a

“[c]losed head injury” and a “[L]umbar strain – [L]ow back strain” and discharged

from the emergency room. Ex. P12 at 15.



                                            8
        Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 9 of 29




       37.   The Discharge Instructions provided to Plaintiff in Aria Hospital

instruct on how to care for a concussion and a low back injury. Ex. P12.

       38.   Plaintiff thereafter came under the care of the following medical

professionals: Dr. Randall Smith (orthopedic surgeon), Dr. Scott Pello

(neurologist and pain management), Dr. Jack Jallo (neurosurgeon), and Dr. Gabriel

Tatarian (neurologist). Exs. P13-P15 & P20.

Alleged Neck and Back Injuries

       39.   After the collision, Plaintiff continued to complain about pain in his

neck, restricted range of motion in the neck, pain in the low back, and restricted

range of motion in the low back. Exs. P13-P15 & P20.

       40.   Plaintiff completed a course of physical therapy under the guidance of

orthopedic surgeon Dr. Smith. Ex. P13. Plaintiff testified that the physical therapy

did little to relieve his symptoms. Trial Tr., Day 1 at 209.

       41.   Plaintiff was thereafter referred for a magnetic resonance imaging

(“MRI) scan of his cervical spine (neck) and lumbar spine (low back). Exs. P18 &

P19.

       42.   The MRI of Plaintiff’s neck was performed on May 24, 2017. Ex.

P18.

       43.   The MRI of Plaintiff’s neck was initially read and interpreted by

radiologist Dr. Joel Swartz, who noted the following: disc herniation at C5-6; disc



                                          9
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 10 of 29




herniation at C6-7; and disc protrusion at C4-5. Ex. P18. Dr. Swartz also noted

that the herniated disc at C6-7 was reducing the canal diameter and displacing the

cervical spinal cord. Ex. P18.

       44.    The MRI on Plaintiff’s low back was performed on June 22, 2017.

Ex. P19.

       45.    The MRI of Plaintiff’s low back was also initially read and interpreted

by Dr. Swartz, who noted the following: disc protrusion at L2-3; disc protrusion at

L3-4; disc protrusion at L4-5; and disc protrusion at L5-S1. Ex. P19. Dr. Swartz

also noted neural foraminal narrowing at L3-4 and L5-S1 and high-grade

segmental stenosis at L4-5. Ex. 19.

       46.    Based on both sets of MRI findings, Plaintiff was referred for a

surgical consultation with neurosurgeon Dr. Jallo, which took place on October 3,

2017. Ex. P20.

       47.    Dr. Jallo noted the following during that visit: bilateral neck pain (left

greater than right); pain radiating into the left arm; numbness and tingling in the

left arm; weakness of the left arm; unsteady gait; and bilateral leg weakness. Ex.

P20.

       48.    Dr. Jallo recommended that Plaintiff undergo surgery to repair the

damage to his neck, specifically an anterior cervical discectomy and fusion of C5-

7. Ex. P20.



                                           10
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 11 of 29




      49.    Dr. Jallo identified the collision as the onset of Plaintiff’s orthopedic

injuries. Ex. P20.

      50.    Plaintiff was unable to undergo the surgery recommended by Dr. Jallo

out of concern for his underlying cardiac condition. Dep. Tr., Dr. Valentino, at 40

(“Well, because he had complicated medical issues. He was insulin-dependent

diabetic. He had hypertension. He had heart issues, so, you know he wasn’t in the

best of health to tolerate a procedure, you know, at that point in time.”); Trial Tr.,

Day 3 at 56 & 68; Dep. Tr., Dr. Dooneief, at 76.

      51.    Dr. Valentino testified, however, that Plaintiff could be eligible for

surgery in the future if his health improved. Dep. Tr., Dr. Valentino, at 40-41.

Plaintiff’s Expert Witnesses

      52.    The following experts testified at trial on behalf of Plaintiff regarding

his alleged orthopedic injuries: Dr. Steven Valentino and Dr. Scott Pello. Exs.

P21 & P22.

      53.    Dr. Valentino testified that the cervical MRI showed that Plaintiff

“had some desiccation. So that means he had some wear and tear changes, and that

he also had a protruding disc between C-4/5 however at C-5/6 and C-6/7, there

were discs that were herniated and they were herniated towards the left, and they

were displacing his spinal cord and creating pressure on the nerves going down to

his arm.” Dep. Tr., Dr. Valentino, at 34.



                                          11
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 12 of 29




       54.   Dr. Valentino testified that the lumbar MRI showed

             some disc degeneration, some normal wear and tear changes.
             That much you would expect, but also showed that he had disc
             protrusions at L3/4 and L5-S1, but more importantly at L-4/5.
             So not at that last level of the spine, but the level above that, he
             had high grade stenosis. So basically, you know, if this is the
             nerve coming out in his spine, it should go through a nice open
             space, and he had extreme tightness from a combination of disc
             problems, arthritis, called ligamental flavum hypertrophy, but
             that was significant. It wasn’t a little bit. It was a pretty
             significant degree of stenosis.

Dep. Tr., Dr. Valentino, at 35-36.

       55.   Based on his examination of Plaintiff and his review of the records,

including diagnostic tests, Dr. Valentino opined that as result of the collision,

Plaintiff

             suffered the cervical disc herniations, and that was causing
             damage to the nerve going into his arm. The fancy way of
             saying that is cervical radiculopathy and it was also causing
             compression on his spinal cord, and the fancy word for that is
             myelopathy, and the he had also aggravated that stenosis in the
             lumbar spine, and that was causing nerve damage in the leg,
             those nerves exiting the back going down the legs, and a fancy
             way of saying that is lumbar radiculopathy. So basically
             cervical disc herniation, cervical radiculopathy and the
             myelopathy, spinal cord compression, aggravation of stenosis,
             lumbar radiculopathy.

Dep. Tr., Dr. Valentino, at 41-42.

       56.   Dr. Valentino further testified that he believed that those injuries were

permanent. Dep. Tr., Dr. Valentino, at 44.




                                          12
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 13 of 29




      57.    Dr. Pello testified that “given the severity of the injury and the

duration of the injury, [Plaintiff] will be expected to suffer from permanent injury

to the neck and low back, with decreased range of motion and pain throughout his

life.” Dep. Tr., Dr. Pello, at 55-56.

      58.    Dr. Pello further opined that the treatment and diagnostic testing

Plaintiff had undergone since the accident was “reasonable, necessary and causally

related to the [collision].” Dep. Tr., Dr. Pello, at 57.

Government’s Expert Witnesses

      59.    The Government presented the testimony of Dr. Richard Mandel, an

orthopedic surgeon, who testified that when he examined Plaintiff on June 3, 2019,

Plaintiff’s principal complaint was lower back pain. Trial Tr., Day 3 at 16.

      60.    Dr. Mandel testified that when he asked Plaintiff about pain in areas

other than his back and “frequent headaches,” Plaintiff told Dr. Mandel “that he

was not experiencing any other symptoms related to this accident. He did have a

history of shoulder pain and neck pain, but he told me that these things were

unaffected by the accident.” Trial Tr., Day 3 at 17.

      61.    Based upon his review of the medical records and his independent

medical examination of Plaintiff, Dr. Mandel opined that Plaintiff suffered lumbar

back strain and sprain as a result of the subject collision. Trial Tr., Day 3 at 18-19.

In other words, Dr. Mandel described that injury as a “soft tissue” injury and



                                           13
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 14 of 29




testified that “generally these injuries heal within a period of months, three to six

months on average.” Trial Tr., Day 3 at 18-19.

      62.    Based upon his review of the medical records and his independent

medical examination of Plaintiff, Dr. Mandel further opined that he “did not find

evidence of an ongoing injury related to this January 2017 accident.” Trial Tr.,

Day 3 at 19-20.

      63.    Dr. Mandel further opined that as of the June 3, 2019 examination,

there was no evidence of ongoing sprain and strain as a result of the accident. Trial

Tr., Day 3 at 19.

      64.    Additionally, Dr. Mandel opined that the January 23, 2017 CT scan

showed that “there were multiple degenerative changes within the neck at multiple

levels in the cervical spine and also what we call as part of that disc osteophyte

complexes, which means bone spurs that form on the edges of the vertebrae at

multiple levels. These are not herniated discs. These are part of the degenerative

process.” Trial Tr., Day 3 at 21.

      65.    Significantly, Dr. Mandel admitted that he did not review the May 24,

2017 MRI films of the cervical spine; rather, Dr. Mandel merely reviewed the

radiology report. Trial Tr., Day 3 at 63-65. One wonders how Dr. Mandel can

offer such an opinion without having reviewed the MRI in contrast to the

emergency room CT scan.



                                          14
        Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 15 of 29




Alleged Head Injury and Cognitive and Emotional Deficits

        66.   Plaintiff and his wife testified that as a result of the collision, Plaintiff

suffered from symptoms caused by his alleged brain injury including headaches,

memory loss, confusion, depression, anxiety, frustration, irritability, fatigue,

change of appetite, and insomnia. Trial Tr., Day 1 at 192-225; Trial Tr., Day 4 at

3-26.

        67.   However, since the collision, Plaintiff has given conflicting accounts

of his alleged symptoms to not only his treating physicians, but also to the experts

called to testify in this case by both Plaintiff and Defendant.

        68.   Plaintiff gave the following conflicting and inconsistent accounts of

his alleged headaches he claims to have suffered as a result of the collision to the

experts involved in this case:

              a. Plaintiff told his neurology expert, Dr. Pello, that his headaches are

                 constant and “throbbing.” Dep. Tr., Dr. Pello, at 80.

              b. Plaintiff told his neuropsychologist expert, Dr. Esposito, that he

                 has headaches three times a week. Dep. Tr., Dr. Esposito, at 3-4,

                 7, 21 & 58.

              c. Plaintiff told Dr. Mandel, the Government’s orthopedic surgeon,

                 that the headaches are frequent. Trial Tr., Day 3 at 17. However,




                                            15
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 16 of 29




                Plaintiff did not mention to Dr. Mandel any cognitive problems or

                deficits. Trial Tr., Day 3 at 25.

            d. Plaintiff told his psychiatric expert, Dr. Weiss, that the headaches

                are “pounding.” Dep. Tr., Dr. Weiss, at 50.

            e. Plaintiff told the Government’s neurologist, Dr. Dooneief, that he

                has headaches as often as four times a day and that they last two to

                five minutes. Dep. Tr., Dr. Dooneief, at 7 & 13.

            f. Plaintiff did not mention headaches to his orthopedic expert, Dr.

                Valentino. Dep. Tr., Dr. Valentino, at 53-55.

      69.   When Plaintiff saw his pain management physician,1 Dr. Stuart

Kauffman, on February 6, 2017, two weeks after the collision, he did not even

mention the accident. Ex. P27 at 16; Trial Tr., Day 2 at 20-22.

      70.   Further, there are medical records during the period of approximately

two years after the collision in which there is no mention of headaches. For

example, no headaches were mentioned during Plaintiff’s emergency room visit on

July 1, 2017, in which it was suspected that Plaintiff may have been having a

stroke. Ex. D39.

      71.   During a follow-up appointment for his diabetes, hypertension, and

hyperlipemia, it was noted that Plaintiff had “leg numbness and left arm numbness,

1
 Dr. Kauffman treated Plaintiff’s pain related to the shoulder injuries Plaintiff
sustained in the work-related accident occurring on May 29, 2008. Ex. P27 at 17.

                                         16
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 17 of 29




neuropathy in feet, but no headache, no confusion, no dizziness, no fainting, no

paresthesias, no saddle paresthesia, no leg weakness, no tingling, no difficulty

walking.” ECF D43 at FISHERDO00001 (emphasis added).

      72.    During a similar appointment on September 14, 2018, it was noted

that Plaintiff had “confusion, leg numbness and [] POOR MEMORY,” but again

“no headache, no dizziness, no fainting.” Ex. D44 at FISHERDO000029.

      73.    During routine appointments with Plaintiff’s pain management

physician, Dr. Kauffman, it was routinely noted in Plaintiff’s record that Plaintiff

“denies any side effects from the pain medication including sedation, nausea,

vomiting, constipation, mental clouding, and euphoria.” Ex. P27 at 1. Indeed,

such a notation is made in Plaintiff’s record during appointments occurring on

February 6, 2017; March 6, 2017; May 26, 2017; June 26, 2017; July 24, 2017;

August 21, 2017; September 18, 2017; October 17, 2017; November 14, 2017;

December 18, 2017; January 15, 2018; February 12, 2018; March 12, 2018; May 7,

2018; and August 27, 2018. Ex. P27.

      74.    Records from Plaintiff’s visits with his orthopedic physician, Dr.

Smith, occurring around the same times as his appointments with Dr. Kauffman,

are strikingly contradictory. Ex. P13. Records from Plaintiff’s appointment on

February 7, 2017, indicate that Plaintiff

             has stiffness in his neck and continues to have headaches. He
             does report some mild memory loss such as he was unable to

                                            17
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 18 of 29




             remember his drive here with his son and only recalled getting
             to the office. He also did not remember having spoken to his
             lawyer but his son told him that he did. Initially when in the
             hospital, he was having nausea and vomiting but this has
             subsided. He denies any visual changes or any audio changes.
             He has difficulty sleeping.

Ex. P13 at 5-6. It was recommended that Plaintiff “see a neurologist for evaluation

of his postconcussion syndrome due to his ongoing short-term memory loss.” Ex.

P13 at 7.

      75.    Records from Plaintiff’s appointment on March 8, 2017, with Dr.

Smith indicate that Plaintiff stated that he “continues to have headaches, which are

more frontal and on the sides, and memory deficit” and that despite Dr. Smith’s

referral to a neurologist, “there are some insurances issues, so [Plaintiff] has not

been able to locate one who is able to evaluate him.” Ex. P13 at 9.

      76.    Records from Plaintiff’s appointment on March 21, 2017, with Dr.

Smith indicate that Plaintiff states he

             has been having ongoing headaches. Prior to the accident, he
             denies any headaches.          He is still having difficulty
             remembering who I was and that he had seen me in February.
             Eventually, he did recall having seen Dr. Smith and me. He
             notes that prior to the accident, he did not have any of these
             symptoms, and he is quite concerned about his ongoing,
             persistent symptoms. He still has intermittent nausea but denies
             any vomiting. He complains of lightheadedness and dizzy
             spells but denies falls. He denies any changes in vision. He has
             delayed speech and mild stuttering, which he notes never
             having had prior to the accident. He is trying to schedule an
             appointment to see a neurologist but is having difficulty
             locating one that takes his insurance. He has been taking over

                                          18
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 19 of 29




             the counter Motrin as needed for the headaches, which only
             gives him partial relief. Sometimes he notes that the headaches
             are unbearable and that he has to rest during a period of time.

Ex. P13 at 13-14. Plaintiff was advised at that appointment to “obtain a

consultation with a neurologist as soon as possible” and to obtain an MRI of the

brain in the meantime for further evaluation. Ex. P13 at 15.

      77.    Records from Plaintiff’s appointment on April 5, 2017, with Dr.

Smith indicate that Plaintiff states he “is still having the headaches, which are

gradually improving. He also still has memory loss, and he is quite concerned.”

Ex. P13 at 16. The records also indicate that Plaintiff obtained an MRI of the brain

and that it was “unremarkable.” Ex. P13 at 16. Plaintiff was again advised that he

should see a neurologist for a consultation and that it was recommended that

Plaintiff “start to complete puzzles and memory games that help to challenge his

brain activity. This can help improve his memory skills.” Ex. P13 at 18.

      78.    Records from Plaintiff’s appointment on May 9, 2017, with Dr. Smith

indicate that Plaintiff stated “he is still having headaches” but that “[h]is memory is

slowly improving.” Ex. P13 at 19. Plaintiff also indicated that applying ice to his

head had been helping with his headaches.” Ex. P13 at 19. Plaintiff’s treatment

plan indicated that he “will be seeing a neurologist for evaluation of the

postconcussion syndrome.” Ex. P13 at 21.




                                          19
        Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 20 of 29




        79.   Records from Plaintiff’s appointment on June 5, 2017, with Dr. Smith

indicate that Plaintiff complained of continued headaches but that “[h]is memory

seems to be improving but is still not back to normal.” Ex. P13 at 22.

        80.   Records from Plaintiff’s appointment on August 15, 2017, with Dr.

Smith indicate that Plaintiff complained of continued short-term memory loss but

that it has improved since he started. Ex. P13 at 30.

        81.   Records from Plaintiff’s appointment with neurologist Dr. Scott Pello

on December 28, 2017, indicate that Plaintiff has “constant and daily” headaches

“associated with nausea, minimal photo/phonophobia, occasional blurry vision.”

Ex. P14 at 1. According to the records, Plaintiff’s “primary complaint today is

cognitive issues including: trouble focusing, concentrating, decreased attention

span, insomnia, word-finding difficulty, memory loss, and irritability.” Ex. P14 at

1. Records from a follow-up appointment with Dr. Pello on July 21, 2017, indicate

that Plaintiff again complained of daily headaches and “trouble thinking.” Ex. P14

at 6.

        82.   Plaintiff did not follow up with Dr. Pello or meet with another

neurologist until September 20, 2018. Ex. P15.

        83.   Records from Plaintiff’s appointment with neurologist Dr. Gabriel

Tatarian on September 20, 2018, indicate that Plaintiff stated he has “had

migraines since [the accident], feels like the top of his his [SIC] is going to blow



                                          20
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 21 of 29




off, they pound, had headache most days. + phonophobia, + photophobia, nausea.”

Ex. P15 at 1. Dr. Tatarian recommended that Plaintiff receive Botox injections as

a preventative measure for his alleged migraines and that he have another MRI of

the brain and a “24 hour ambulatory EEG to look for epilepsy as a source of his

cognitive difficulty.” Ex. P15 at 4.

      84.    Plaintiff received his first Botox injections on October 9, 2018, at Dr.

Tatarian’s office. Ex. P15 at 6.

      85.    At Plaintiff’s next appointment with Dr. Tatarian on October 30,

2018, his records indicate that his “[h]eadache is less severe and less often since

[B]otox.” Ex. P15 at 8. Those records also indicate that the “MRI and [EEG] are

normal.” Ex. P15 at 8.

      86.    Records from Plaintiff’s appointment on January 8, 2019, with Dr.

Tatarian indicate that Plaintiff “has had a significant improvement in their daily

function as a result of the [B]otox injections,” and that he “has noted decrease in

intensity of the migraines, possibly less frequent.” Ex. P15 at 11.

      87.    Plaintiff’s records from that appointment also indicate that Plaintiff

had not taken any pain medications for the last week or so prior to the

appointment, as Dr. Kauffman had him wean off of them over the past three

months. Ex. P15 at 11. Indeed, his records indicate that Plaintiff “has had

increased pain in his joints without the [pain] medication, but no increase in



                                          21
         Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 22 of 29




migraines, and they were actually better to a degree over the past three months.

[Plaintiff] is happy with his progress so far. He also quit smoking over the past

few weeks.” Ex. P15 at 11.

         88.   Records from Plaintiff’s appointment on January 15, 2019, with Dr.

Tatarian indicate that Plaintiff “is at least 50% better now, was getting headaches

daily, now 2-3 times per week.” Ex. P15 at 14.

         89.   Dr. Dooneief opined that at the time he examined Plaintiff

approximately two and a half years after the collision, “it was very unlikely that

there was any direct relationship between the current headaches and the accident.”

Dep. Tr., Dr. Dooneief, at 14.

         90.   When asked why Dr. Dooneief reached that opinion, he said “there

were a lot of other factors that might, I think, be contributing to the headaches at

the time that I saw him in July. Plus, most people who suffer a minor head injury

do not suffer headaches for more than two to six months.” Dep. Tr., Dr. Dooneief,

at 14.

         91.   Dr. Dooneief further opined that lack of sleep, caused by chronic pain

and untreated sleep apnea, consumption of painkillers, anxiety, and depression are

the likely causes of Plaintiff’s ongoing headaches. Dep. Tr., Dr. Dooneief, at 15-

22.




                                          22
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 23 of 29




      92.    Indeed, Dr. Idit Trope, the Government’s neuropsychologist, testified

that Plaintiff had said his doctor had prescribed for him enough medication “to kill

ten people.” Trial Tr., Day 2 at 22. Plaintiff admitted that he made that statement

but recalled saying that it was only “eight people.” Trial Tr., Day 1 at 22.

      93.    Dr. Dooneief also opined that Plaintiff requires no further treatment

for any neurological injuries he may have sustained as a result of the collision.

Dep. Tr., Dr. Dooneief, at 22.

      94.    Plaintiff alleges that as a result of the accident, he suffers from a host

of emotional and cognitive deficits, which are “consistent with” a concussion.

Trial Tr., Day 1 at 9-10.

      95.    Plaintiff’s accounts of his own alleged deficits are inconsistent:

             a. Plaintiff told his neurologist, Dr. Pello, that he suffered from

                memory loss, word-finding difficulty, mood changes, insomnia,

                and anxiety. Except for anxiety, Dr. Pello conceded that he did not

                ask Plaintiff whether he suffered from these deficits before the

                accident. Dep. Tr., Dr. Pello, at 63-64.

             b. Plaintiff mentioned anxiety, irritability, depression, and frustration

                to Dr. Esposito. However, Dr. Esposito conceded that she did not

                review any of Plaintiff’s pre-accident medical records. Dep. Tr.,

                Dr. Esposito, at 19-20 & 63.



                                          23
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 24 of 29




               c. Plaintiff did not mention cognitive deficits to Dr. Mandel. Trial

                  Tr., Day 3 at 25.

               d. Plaintiff did not mention cognitive deficits to Dr. Dooneief. Dep.

                  Tr., Dr. Dooneief, at 13.

               e. Plaintiff did not mention cognitive deficits to Dr. Valentino. Dep.

                  Tr., Dr. Valentino, at 55.

      96.      Plaintiff presented the testimony of Dr. Joely Esposito, a

neuropsychologist, who opined that Plaintiff had cognitive difficulties consistent

with post-concussion syndrome but conceded that the difficulties were “mild” and

that his cognitive abilities following the accident were “largely intact.” Dep. Tr.,

Dr. Esposito, at 63-64.

      97.      Dr. Esposito conceded that Plaintiff did not tell her about his

consumption of Oxycontin and Oxycodone. Dep. Tr., Dr. Esposito, at 63-64.

      98.      Dr. Esposito also conceded that Plaintiff’s cognitive difficulties post-

accident may be attributable to ischemic, stroke-like changes reflected in the MRI

of Plaintiff’s brain. Dep. Tr., Dr. Esposito, at 64.

      99.      Dr. Trope, a neuropsychologist and expert in head trauma who

testified on behalf of the Government, testified that Plaintiff’s chronic ischemia

before the collision may explain any cognitive deficits he might have. Trial Tr.,

Day 2 at 18.



                                              24
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 25 of 29




III.   Conclusions of Law

       1.   Plaintiff asserts a claim against the Government in which he alleges

that he was injured by the negligence of the United States. The case arises under

the Federal Tort Claims Act, 28, U.S.C. § 2671 et seq. (the “FTCA”).

       2.   This Court has jurisdiction over the subject matter and the parties to

this action pursuant to 28 U.S.C. § 1346(b).

       3.   Section 1346 of the FTCA states, in relevant part:

            (b) Subject to the provisions of chapter 171 of this title, the
            district courts, together with the United States District Court for
            the District of the Canal Zone and the District Court of the
            Virgin Islands, shall have exclusive jurisdiction of civil actions
            on claims against the United States, for money damages,
            accruing on and after January 1, 1945, for injury or loss of
            property, or personal injury or death caused by the negligent or
            wrongful act or omission of any employee of the Government
            while acting within the scope of his office or employment,
            under circumstances where the United States, if a private
            person, would be liable to the claimant in accordance with the
            law of the place where the act or omission occurred.

       4.   The FTCA is the exclusive waiver of sovereign immunity for claims

against the Government for acts or omissions by its employees while acting within

the scope of their employment. 28 U.S.C. § 1346(b).

       5.   With respect to tort claims as to which the Government has waived its

sovereign immunity, the FTCA requires the court to apply the substantive law of

the place where the event occurred. Alexander v. United States, 132 F. Supp. 2d




                                        25
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 26 of 29




332, 335-336 (E.D. Pa. 2001) (citing Castro v. United States, 34 F.3d 106, 110 (2d

Cir. 1994); Daugherty v. United States, 427 F.Supp. 222, 224 (W.D. Pa. 1977)).

      6.     Additionally, under § 2674 of the FTCA, the Government is liable to

the same extent as an individual in similar circumstances, except that the

Government is not liable for prejudgment interest or punitive damages. Id.

      7.     Pursuant to § 1346, the law of the place where the negligence

occurred governs. It is undisputed that the collision occurred in Philadelphia

County, Pennsylvania. Thus, Pennsylvania state law controls both as to liability

and damages in this case as the collision occurred in Pennsylvania. Id. (citation

omitted).

      8.     It is well settled under Pennsylvania law that a cause of action

for negligence requires a showing of a duty, a breach of that duty, a causal

relationship between the breach and the resulting injury and actual loss. Id. (citing

Campo v. St. Luke’s Hospital, 755 A.2d 20, 23-24 (Pa. Super. 2000); Gardner by

Gardner v. Consolidated Rail Corp., 573 A.2d 1016, 1020 (Pa. 1990)).

      9.     Section 3323 of the Pennsylvania Motor Vehicle Code requires that

the driver of a motor vehicle must come to a complete stop at a stop sign and

proceed into an intersection only when the way is clear. 75 Pa.C.S. § 3323.

      10.    Under Pennsylvania’s comparative negligence statute, a plaintiff

whose negligence is more than fifty percent the cause of a particular accident may



                                         26
        Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 27 of 29




not recover damages for injuries suffered in that accident from a defendant whose

negligence was also a contributing factor. Boysen v. United States, 950 F. Supp.

110, 112 (E.D. Pa. 1996) (citing 42 Pa.C.S. § 7102). Stated simply, if the Court

concludes that Plaintiff’s negligence in causing the accident at issue here exceeded

that of the Government, the Court must enter judgment for the Government.

        11.   The Court finds by a preponderance of the evidence that the postal

carrier had a duty to abide by § 3323 of the Pennsylvania Motor Vehicle Code, that

he breached that duty by failing to come to a complete stop at the stop sign, and

was one hundred percent (100%) at fault for the significant collision between the

postal truck and Plaintiff’s vehicle. Plaintiff’s credible testimony of the collision

was entirely consistent with the points of impact on and the type of damage

sustained by both vehicles involved in the collision. Moreover, the Court finds the

postal carrier’s testimony entirely inconsistent with the evidence presented.

        12.   The Court further finds by a preponderance of the evidence that the

collision was the proximate cause of Plaintiff’s concussion, the herniated discs in

Plaintiff’s neck at C-5/6 and C-6/7, and the soft tissue injury of Plaintiff’s low

back.

        13.   The Court finds Plaintiff did not establish by a preponderance of the

evidence that any alleged ongoing cognitive deficits or ongoing headaches Plaintiff

may be suffering are causally related to the January 23, 2017 collision.



                                          27
       Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 28 of 29




      14.    The Court further finds by a preponderance of the evidence that

Plaintiff suffered a serious impairment of bodily function, which was proximately

caused by Defendant’s negligence.

      15.    Defendant is liable to Plaintiff for $175,000.00 in compensation for

the concussion Plaintiff suffered, the herniated discs in Plaintiff’s neck, and the

low back soft tissue injury sustained by Plaintiff as a result of the accident of

January 23, 2017, with postal service carrier Imeokparia’s vehicle. This award

fairly and adequately compensates Plaintiff for all damages—economic,

noneconomic, as well as past and future medical expenses—including the Court’s

consideration of the proposed Life Care Plan.2

      16.    Accordingly, judgment in the amount of $175,000.00 is properly

entered in favor of Plaintiff and against Defendant as compensation for the

personal injuries that Plaintiff suffered in the January 23, 2017 collision.

      17.    An Order will follow.




2
  In considering the proposed Life Care Plan and Alex Karras’s testimony
regarding the same, the Court gave no weight to the plan where the cost projections
depended upon medical conclusions. As to the projected medical costs and care,
the Court gave little weight to the plan because Plaintiff did not establish by a
preponderance of the evidence that he would pursue the Life Care Plan or any part
thereof. Indeed, Plaintiff has gotten little or no treatment for those injuries found
to be caused by the January 23, 2017 collision.

                                          28
     Case 2:18-cv-04188-CFK Document 39 Filed 06/01/20 Page 29 of 29




DATED: June 1, 2020                          BY THE COURT:

                                              /s/ Chad F. Kenney
                                             CHAD F. KENNEY, J.




                                   29
